Title: Poreau, Mackenzie &amp; Cie. to the American Commissioners, 7 July 1778: résumé
From: Poreau, Mackenzie & Cie.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Dunkirk, July 7, 1778, in French: When some Americans and others appealed to us for support, we asked you for a privateer’s commission. The Captain you chose seemed deserving and trustworthy, but found the vessel too small for his large ideas of glory. A more powerful one would have cost more than twice the thirty to forty thousand livres we were willing to risk. He refused us the commission that you meant for us, and divulged to Coffyn, whom we knew to be trusted by the British, information that we had confided in you. We were unaware that Coffyn was an agent of Congress, and do not believe that you could have given him our letter. We are not bound by a plan that we did not initiate and that costs more than we can venture. Please send us the commission, to be used as described by the one of us who spoke with you. Or transmit it through the Prince de Robecq. Or give it directly into the hands of our representative, or of one of the Americans recommended to us.>
